DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Claims 1-9 and 13-15 in the reply filed on 9/27/2022 is acknowledged.  The traversal is on the ground(s) that no unduly extensive or burdensome search would be required by the examiner to examine the various claims of the noted Groups in the same application and that from the standpoint of costs to the Applicants it would be additional costs involved in filing, issuance and maintenance fees relating to separate applications if the present Restriction Requirement is maintenance.
This is not found persuasive because inventions in this application are distinct.  The combination as claimed does not require the particulars of the subcombination as claimed because “transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, wherein the refined beam domain is a refined beam domain with a multiple 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1; performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain; and transforming a precoding result in the refined beam domain into an antenna domain through the refined sampling steering vector matrix. 
”, as claimed in group 2, do not need to be in the invention of group 1.  Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, there would be an additional burden on the examiner to do additional search in a different field of technology, as claimed in group 2.  
Additionally, the invention of group two which deals with M-ary modulation techniques can be expanded to further details and types of M-ary and modulation techniques that would require even further search by the examiner, and it would be a burden on the examiner to do such additional search in different field of technology as claimed in group 2.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10, 12-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN (US 2020/0374175) in view of Qiao (US 2017/0141829) and further in view of Zheng (US 2019/0068294).
Referring to claim 1, REN discloses a massive multiple-input multiple-output (MIMO) beam domain robust precoding transmission method, (Par. 4, “method for determining a precoding matrix”. Par. 104, “In massive MIMO, based on a multi-user beamforming principle, several hundreds of antennas are disposed on a transmit end device, to modulate respective beams for dozens of target receivers, and transmit dozens of signals simultaneously” Par. 3, “In a massive multiple-input multiple-output (Massive MIMO) technology, interference between a plurality of users and interference between a plurality of signal flows of a single user may be reduced through precoding. ”) comprising:
obtaining channel information of user equipments (UEs) in a refined beam domain (Par. 27, FIG. 2, “receiving channel state information CSI, where the CSI is used to indicate a measured value set, the measured value set is used to determine a precoding matrix”. Note that CSI is equivalent to channel information or channel state information. Further note in figure 2, Network device 200 receives from Terminal device CSI. Here Terminal device is equivalent to UE. With regards to refined beam domain see Par. 444, “The terminal device may project the precoding matrix based on the first group of base vectors and the second group of base vectors that are determined in step 1) and step 2), determine M amplitude coefficients corresponding to the M beams and M phase coefficients corresponding to the M beams, and send the CSI”. The term refined beam is the multiple narrow beams in massive MIMO. The refined beams are the M beams that include M amplitudes and M phases send in the CSI), 
wherein the refined beam domain is a refined beam domain with a multiple of 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1 and a refined beam domain channel and an antenna domain channel are converted into each (Par. 27, “receiving channel state information CSI, where the CSI is used to indicate a measured value set”. Par. 15, “the network device may determine the precoding matrix based on the measured value set indicated by the received CSI”. Par. 16, “a terminal device may process the channel matrix or the precoding matrix based on the first group of base vectors and the second group of base vectors, and feed back a processed result to the network device by using the CSI”. Par. 444, “The terminal device may project the precoding matrix based on the first group of base vectors and the second group of base vectors that are determined in step 1) and step 2), determine M amplitude coefficients corresponding to the M beams and M phase coefficients corresponding to the M beams, and send the CSI”. Note that the CSI (channel side information) could be a matrix or a vector where each element of the matrix or vector is a refined beam. Thus, the refined beam domain would be with a multiple of 1 or with an integer multiple or a fraction multiple greater than 1. Further, due to alternative claim language a vector CSI would read on the claim language), 
performing robust precoding transmission by using the channel information comprising the channel information in the refined beam domain (Par. 15, “processing the precoding matrix based on the first group of base vectors and the second group of base vectors. This is equivalent to that, a channel matrix or a precoding matrix obtained after mathematical transformation is sent to a network device by using the CSI”. Par. 106, “A network device may determine the precoding matrix based on the first-level feedback and the second-level feedback.” Par. 105, “transmission between a transmit end device and a plurality of receive end devices can be performed on a same time-frequency resource through precoding.” Note that pre-coding matrix is determined based on CSI or feedback and it is used for transmission).
REN is silent on using a refined sampling steering vector matrix.
In an analogous art, Qiao discloses using a refined sampling steering vector matrix (Par. 17, “build an antenna steering vector matrix according to the position of the user equipment; perform singular value decomposition on the antenna steering vector matrix to obtain a diagonal matrix; and determine, according to the diagonal matrix”. Note that a steering vector matrix is used as the channel matrix. The obtaining of diagonal matrix by decomposing the channel matrix using SDV is a sampling scheme of the steering vector matrix or the channel matrix which).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Qiao by using a sampling steering vector matrix, for the purpose of determining the characteristics of the channel. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
REN is not relied on for obtaining a priori statistical channel information of user equipments (UEs) and obtaining a posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain, wherein the a posteriori statistical channel information comprises channel mean and variance information in the refined beam domain; and

Zheng discloses obtaining a priori statistical channel information of user equipments (UEs) (Par. 99, “determining . . . a priori log likelihood ratio from each estimated symbol”) and obtaining a posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain, wherein the a posteriori statistical channel information comprises channel mean and variance information in the refined beam domain and using the a posteriori statistical channel information comprising the channel mean and variance information in the refined beam domain (Par. 99, “The a posteriori statistical calculation unit may include a time averaging statistical estimator that determines a mean of the soft symbols and a variance of the soft symbols for use in determining the a posteriori soft decisions of the one or more symbols. The time averaging statistical estimator may determine the mean of the soft symbols using equation (18), set forth above. The time averaging statistical estimator may determine the variance of the soft symbols using equation (19), set forth above. The a posteriori statistical calculation unit may determine the a posteriori soft decisions of each symbol of the one or more symbols using equation (15), set forth above”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Zheng by using posteriori based on a priori statiscs, for the purpose of determining the characteristics using statistical conditions based on history and priori information obtained from the receiver and thus, assigning beams efficiently based on the posteriori information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 1, wherein the antenna domain channel is obtained after the refined beam domain channel is left-multiplied by a user-side refined sampling steering vector matrix (REN, Par. 316, “dimensional column vector x based on a pre-obtained compression transformation matrix ψ. For example, the column vector x is left multiplied by the compression transformation matrix”) and right-multiplied by a conjugate matrix of a base station (BS)-side refined sampling steering vector matrix (REN, Par. 236, a conjugate transpose of the second group G.sub.2, of base vectors whose dimension is N.sub.SB×N.sub.2, is right multiplied by the N.sub.1×N.sub.SB-dimensional matrix).
Referring to claim 4, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 1, wherein the a posteriori statistical channel information in the refined beam domain is obtained by a BS through channel estimation and prediction by using an uplink pilot signal and the a priori statistical channel information in the refined beam domain; or obtained by a UE through channel estimation, prediction, and feedback by using a downlink pilot signal and the a priori statistical channel information in the refined beam domain (Zheng, Par. 99, “The a posteriori statistical calculation unit may include a time averaging statistical estimator that determines a mean of the soft symbols and a variance of the soft symbols for use in determining the a posteriori soft decisions of the one or more symbols. The time averaging statistical estimator may determine the mean of the soft symbols using equation (18), set forth above. The time averaging statistical estimator may determine the variance of the soft symbols using equation (19), set forth above. The a posteriori statistical calculation unit may determine the a posteriori soft decisions of each symbol of the one or more symbols using equation (15), set forth above”. Note that Zheng’s a posteriori statistical channel information in the refined beam domain reads on a posteriori statistical channel information in the refined beam domain is obtained by a BS through channel estimation and prediction by using an uplink pilot signal).
Referring to claim 5, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 1, wherein channel mean and variance information of an a posteriori statistical channel model in the refined beam domain is a posteriori mean and a posteriori variance information of the channel in the refined beam domain; and the a posteriori mean and a posteriori variance information of the channel comprises: conditional mean and conditional variance information in the refined beam domain under a condition that a BS receives an uplink pilot signal; or conditional mean and conditional variance information in the refined beam domain under a condition that a UE receives a downlink pilot signal (Zheng, Par. 99, “The a posteriori statistical calculation unit may include a time averaging statistical estimator that determines a mean of the soft symbols and a variance of the soft symbols for use in determining the a posteriori soft decisions of the one or more symbols. The time averaging statistical estimator may determine the mean of the soft symbols using equation (18), set forth above. The time averaging statistical estimator may determine the variance of the soft symbols using equation (19), set forth above. The a posteriori statistical calculation unit may determine the a posteriori soft decisions of each symbol of the one or more symbols using equation (15), set forth above”. Note that Zheng’s a posteriori statistical channel information in the refined beam domain reads on a posteriori statistical channel information in the refined beam domain is obtained by a BS through channel estimation and prediction by using an uplink pilot signal. Further, note the conditional state of means for uplink and downlink is intrinsic, thus, mean and variance is only determined when a pilot is received because the condition is based on that pilot).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Zheng and Qiao by using a sampling steering vector matrix of Qiao and posteriori of Zheng, for the purpose of determining the characteristics of the channel. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 6, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 1, wherein the obtaining a priori statistical channel information in a refined beam domain comprises: transforming a pilot signal or channel information into the refined beam domain through a refined sampling steering vector matrix, and obtaining the a priori statistical channel information of the UEs in the refined beam domain by using sample statistics in the refined beam domain (Zheng, Par. 99, “The a posteriori statistical calculation unit may include a time averaging statistical estimator that determines a mean of the soft symbols and a variance of the soft symbols for use in determining the a posteriori soft decisions of the one or more symbols. The time averaging statistical estimator may determine the mean of the soft symbols using equation (18), set forth above. The time averaging statistical estimator may determine the variance of the soft symbols using equation (19), set forth above. The a posteriori statistical calculation unit may determine the a posteriori soft decisions of each symbol of the one or more symbols using equation (15), set forth above”. Note that Zheng’s a soft symbol that is equivalent to a pilot signal or channel information into the refined beam domain. And Qiao, Par. 17, “build an antenna steering vector matrix according to the position of the user equipment; perform singular value decomposition on the antenna steering vector matrix to obtain a diagonal matrix; and determine, according to the diagonal matrix”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Zheng and Qiao by using a sampling steering vector matrix of Qiao and posteriori of Zheng, for the purpose of determining the characteristics of the channel. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 6, wherein the obtaining the a priori statistical channel information of the UEs in the refined beam domain by using sample statistics in the refined beam domain is specifically: solving a channel energy matrix according to the sample statistics in the refined beam domain and an equation of a function matrix of the channel energy matrix, wherein in the equation, only the channel energy matrix or channel amplitude matrix is an unknown matrix, and other matrices are known matrices (Zheng, Par. 99, “The a posteriori statistical calculation unit may include a time averaging statistical estimator that determines a mean of the soft symbols and a variance of the soft symbols for use in determining the a posteriori soft decisions of the one or more symbols. The time averaging statistical estimator may determine the mean of the soft symbols using equation (18), set forth above. The time averaging statistical estimator may determine the variance of the soft symbols using equation (19), set forth above. The a posteriori statistical calculation unit may determine the a posteriori soft decisions of each symbol of the one or more symbols using equation (15), set forth above”. Note that Zheng’s a priori provides statics for obtaining posteriori which solves an unknown channel condition and solves a channel ambiguity issue). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Zheng by using posteriori based on a priori statiscs, for the purpose of determining the characteristics using statistical conditions based on history and priori information obtained from the receiver and thus, assigning beams efficiently based on the posteriori information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to  claim 13, the combination of REN/Qiao/Zheng discloses a computing device (REN, FIG. 4-5 and its descriptions, “communication apparatus 400”, “processing apparatus”), comprising a memory (REN, FIG. 5, “memory”), a processor, and a computer program stored in the memory and executable on the processor (FIG. 4-5, “processor”, “memory”), wherein the computer program, when being loaded to the processor, implements the massive MIMO beam domain
 robust precoding transmission method according to claim 1, or the massive MIMO beam domain robust precoding design method based on a truncated conjugate gradient method (see the rejection of claim 1.) comprising:
transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, wherein the refined beam domain is a refined beam domain with a multiple 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1 (REN, Par. 27, “receiving channel state information CSI, where the CSI is used to indicate a measured value set”. Par. 15, “the network device may determine the precoding matrix based on the measured value set indicated by the received CSI”. Par. 16, “a terminal device may process the channel matrix or the precoding matrix based on the first group of base vectors and the second group of base vectors, and feed back a processed result to the network device by using the CSI”. Par. 444, “The terminal device may project the precoding matrix based on the first group of base vectors and the second group of base vectors that are determined in step 1) and step 2), determine M amplitude coefficients corresponding to the M beams and M phase coefficients corresponding to the M beams, and send the CSI”. Note that the CSI (channel side information) could be a matrix or a vector where each element of the matrix or vector is a refined beam. Thus, the refined beam domain would be with a multiple of 1 or with an integer multiple or a fraction multiple greater than 1. Further, due to alternative claim language a vector CSI would read on the claim language)
performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain and transforming a precoding result in the refined beam domain into an antenna domain (REN, Par. 15, “processing the precoding matrix based on the first group of base vectors and the second group of base vectors. This is equivalent to that, a channel matrix or a precoding matrix obtained after mathematical transformation is sent to a network device by using the CSI”. Par. 106, “A network device may determine the precoding matrix based on the first-level feedback and the second-level feedback.” Par. 105, “transmission between a transmit end device and a plurality of receive end devices can be performed on a same time-frequency resource through precoding.” Note that pre-coding matrix is determined based on CSI or feedback and it is used for transmission) through the refined sampling steering vector matrix (Par. 17, “build an antenna steering vector matrix according to the position of the user equipment; perform singular value decomposition on the antenna steering vector matrix to obtain a diagonal matrix; and determine, according to the diagonal matrix”. Note that a steering vector matrix is used as the channel matrix. The obtaining of diagonal matrix by decomposing the channel matrix using SDV is a sampling scheme of the steering vector matrix or the channel matrix which)
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Qiao and Zhen by using a sampling steering vector matrix of Qiao and a priori and posteriori of Zheng, for the purpose of determining the channel characteristics of every beam in the massive MIMO system more accurately . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 14 recites features analogous to the features of claim 1, except that claim 14 is a system claim and claim 1 is a method claim. However the method of claim is also performed by a system that includes a massive multiple-input multiple-output (MIMO) beam domain robust precoding transmission system, including a base station (BS) and a plurality of user equipments (UEs). Further, the applied prior art also disclose such MIMO system including the BS and user devices. For example, see REN, figures 1-6 that describe a system with base station and terminal devices including processors and hardware.  Thus, claim 14 is rejected for the same reasons as set forth above in the rejection of claim 1. 
Referring to  claim 15, the combination of REN/Qiao/Zheng discloses a massive multiple-input multiple-output (MIMO) beam domain robust precoding transmission system, comprising a base station (BS) and a plurality of user equipments (UEs), wherein the BS is equipped with the computing device according to claim 13 (REN, FIG. 1-2, 5 and Par. 89-95, network device 102, user equipments (UE))

Claim (s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN (US 2020/0374175) in view of Qiao (US 2017/0141829) and further in view of Zheng (US 2019/0068294) and further in view of Mondal (US 20090238303) in view of well-known prior art (MPEP 2144.03). 
Referring to claim 8, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 1, but is not relied on for wherein in the robust precoding transmission, a BS performs linear precoding matrix design of the UEs according to a weighted ergodic sum rate maximization criterion, and a weighted ergodic sum rate is a conditional mean of a weighted sum rate calculated according to the a posteriori statistical channel information in the refined beam domain.
However, the examiner takes official notice of the fact that the concepts of statistical channel estimation using well-known statistical terms of “weighted ergodic sum rate maximization criterion and a weighted ergodic sum rate being a conditional mean of a weighted sum rate calculated according to the a posteriori statistical channel information in the refined beam domain” are well-known in statics and channel modeling using statistics.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide the combination with more statistical channel modeling of “weighted ergodic sum rate maximization criterion and a weighted ergodic sum rate being a conditional mean of a weighted sum rate calculated according to the a posteriori statistical channel information in the refined beam domain” and thus, providing channel conditions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of REN/Qiao/Zheng and well-known art discloses the massive MIMO beam domain robust precoding transmission method according to claim 8.
The combination of REN/Qiao/Zheng is silent on wherein the weighted ergodic sum rate maximization criterion is replaced with an upper bound of the weighted ergodic sum rate maximization criterion; or a sum rate in the weighted ergodic sum rate maximization criterion is replaced with a deterministic equivalent thereof.
However, the examiner takes official notice of the fact that the concepts of statistical channel estimation using well-known statistical terms of “weighted ergodic sum rate maximization criterion is replaced with an upper bound of the weighted ergodic sum rate maximization criterion; or a sum rate in the weighted ergodic sum rate maximization criterion is replaced with a deterministic equivalent t” are well-known in statics and channel modeling using statistics.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide the combination with more statistical channel modeling of “weighted ergodic sum rate maximization criterion is replaced with an upper bound of the weighted ergodic sum rate maximization criterion; or a sum rate in the weighted ergodic sum rate maximization criterion is replaced with a deterministic equivalent t” and thus, providing channel conditions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN (US 2020/0374175) in view of Qiao (US 2017/0141829) and further in view of Zheng (US 2019/0068294) and further in view of Mondal (US 20090238303).
Referring to claim 3, the combination of REN/Qiao/Zheng discloses the massive MIMO beam domain robust precoding transmission method according to claim 1, but is not relied on for wherein the a priori statistical channel information in the refined beam domain is obtained by a BS through uplink channel sounding; or obtained by a UE through downlink channel sounding.
In an analogous art, Mondal discloses wherein the a priori statistical channel information in the refined beam domain is obtained by a BS through uplink channel sounding; or obtained by a UE through downlink channel sounding (Par. 33, “The MS 120 through a feedback apparatus 310 responds to the BS 110 with a sounding waveform. A feedback channel 315 transports the sounding waveform to BS 110. The sounding waveform comprises pilot symbols that are potentially known a-priori to the BS (as in uplink channel sounding or ULCS).”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of REN by incorporating the teachings of Mondal by using a priori based on sounding for the purpose of determining the characteristics using known techniques and thus, assigning beams efficiently based on the posteriori information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644